DETAILED ACTION
Claims 1-6 and 8-16 are presented for examination.
This office action is in response to the amendment submitted on 16-AUG-2021.
Claims 1, 5, and 6 have been amended.
Claim 7 is cancelled.
Claims 11-16 have been newly presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should newly presented claim 15 be found allowable, newly presented claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Both claims recite the identical limitation “The pEDFM method of claim 5, wherein the subsurface formations include fractures with heterogeneous properties.”

Response to Arguments - 35 USC § 112
On pgs. 5-6 of the Applicant Argument/Remarks submitted 08/16/2021 (hereinafter ‘Remarks’), Applicant argues the rejection under 35 U.S.C. 112(b) has been remedied by amendment. Applicant’s arguments have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 
 Examiner notes, the amendment has introduced new matter under 35 U.S.C. 112(a), see rejection below for details.

Response to Arguments - 35 USC § 101
On pgs. 6-9 of the Remarks, Applicant argues the claims are patent eligible.
On pgs. 6-8 of the Remarks, Applicant references MPEP § 2106.06(b) Clear Improvement to a Technology or to Computer Functionality and MPEP § 2106.04(d) integration of a Judicial Exception Into A Practical Application as part 1of Mayo Test. Examiner interprets the reference to MPEP § 2106.06(b) as arguing the computer functionality is not abstract and is argued under Step 2A-Prong 1 under the two prong inquiry (MPEP § 2106.05(II)(A)). On pg. 7 of the arguments, Applicant argues the prior art teaches the DFM and EDFM models, as discussed in the background, and the pEDFM model improves the computer-related technology in regards to claims 1 and 5. Examiner respectfully disagrees. MPEP § 2106.04(a) Abstract Ideas discusses the analysis under Step 2A Prong One. The pEDFM model is performing mathematical analysis of the model. The BRI of the claims could include embodiments performed in the mind. Two groupings of abstract idea are identified as describing the claim “a claim reciting performing mathematical calculations using a formula that could be practically 
Continuing on pgs. 8-9, Applicant argues the claims have been integrated into a practical application under Step 2A prong two. On pg. 9 of the Remarks, Applicant cites the entirety of claim 1 and claim 5 as being a practical application. In the analysis of Step 2A prong two, the elements not directed to the judicial exception should be identified. Any element directed to the abstract idea cannot provide the practical application. MPEP § 2106.04(II)(2) “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.” It is unclear to the Examiner which additional elements are being cited as providing the practical application because the entire claim is cited.
Applicant's arguments have been fully considered but they are not persuasive. Claims 1-6 and 8-16 remain rejected under 35 U.S.C. 101.

Response to Arguments - 35 USC § 102
Two separate rejection were made under 35 U.S.C. 102 in the Non-Final Rejection.
Regarding the rejection under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tene et al., “Projection-based Embedded Discrete Fracture Model (pEDFM)”, the 
A second rejection of Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tene et al., “Multiscale projection-based Embedded Discrete Fracture Modeling approach (F-AMS-pEDFM)” (hereinafter ‘Tene-2016’) has been made consistent with compact prosecution and in anticipation of the filing of the Affidavit Rule 130(a).
On pg. 10 of the Remarks, Applicant argues the amended preamble reciting “multiphase” in claim 1 and claim 5 overcomes the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Tene et al., “Multiscale projection-based Embedded Discrete Fracture Modeling approach (F-AMS-pEDFM)” (hereinafter ‘Tene-2016’) because the prior investigates single-phase flow. Examiner respectfully disagrees. The limitations of the claim do not recite or are directed to solving multiphase flow.
Further, the preamble recites “…method for simulation of multiphase flow through subsurface formation…”. The “method for” is interpreted as intended use. Further, Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 5. When reading the preamble in the context of the entire claim, the recitation “multiphase flow” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 102(a)(1) is maintained.

Response to Arguments - 35 USC § 103
On pg. 10 of the Remarks, Applicant does not present additional arguments regarding the dependent claims and only argues claim 5 addressed above in the rejection under 35 U.S.C. 102(a)(1). Therefore, rejection under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claim 6, the limitations xe are x-axis segments with length Δxe , dif and dief are average distances between the corresponding cells , Aif is a fracture surface, and 
    PNG
    media_image1.png
    13
    43
    media_image1.png
    Greyscale
are projected areas do not appear to have support in the specification.
Regarding newly presented Claim 11, the specification does not appear to support “decomposing matrix cells into triangles”. Although, drawings 15A, 15B, 15C, and 15D appear to have triangles as components, the complete limitation does not appear in the drawings.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites mathematical concepts MPEP § 2106.04(a)(2). Specifically the following limitations,

identifying cross-media communication points; and 
In the specification, the cross-media is determined as a mathematical relationship of variables. ¶[0070] “where T.sub.if=CI.sub.if .lamda..sub.if=T.sub.fi is the cross-media transmissibility.”
MPEP § 2106.04(a)(2)(A) “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols.”

adjusting one or more matrix-matrix and fracture-matrix transmissibilities in a vicinity of a fracture network.
In the specification, the matrix-matrix and fracture-matrix are calculated and adjusted using a system of equations. ¶[0064] “To accommodate fractures with a relatively wide range of conductivity contrasts towards the matrix, pEDFM extends the classic EDFM discretization of the governing flow equations by automatically scaling the matrix-matrix connections in the vicinity of fracture networks. At the same time, additional fracture-matrix connections are added to keep the system of equations well-posed in all, or nearly all, possible scenarios as explained further below.”
MPEP § 2106.04(a)(2)(C) “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an 
In view of the MPEP section cited, the term “adjusting” is considered mathematical calculation in the broadest reasonable interpretation of the claim in light of the specification.

Thus, the claim recites a mathematical concept.

Prong 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites additional elements of mere data gathering, specifically:

independently defining one or more fracture and matrix grids; 
The specification describes merely generating grids for the fracture and rock, i.e. matrix, analysis. No details are provided to how the data is gathered or any additional structure provided. The data could be merely have been stored in a database or generated randomly for testing purposes and does not provide meaningful limits on the claim. [0068] “To solve the coupled system of Eqs. (1) and (2), independent grids are 
MPEP § 2106.05(b)(III) “Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites mathematical concepts MPEP § 2106.04(a)(2). Specifically the following limitations,

automatically scaling matrix-matrix connections in said vicinity of said fracture network.
In the specification, the modification of the matrix-matrix an extension to the EDFM formulae, a mathematical calculation. [0075] “By then modifying the matrix-matrix and fracture-matrix in the vicinity of fractures, an extension to the EDFM formulation may be made. This enables the development of a general embedded discrete fracture modeling approach (pEDFM), applicable in cases with conductivity contrast between fractures and matrix.”
MPEP § 2106.04(a)(2)(C) “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical 
In view of the MPEP section cited, the term “scaling” is considered mathematical calculation in the broadest reasonable interpretation of the claim in light of the specification.

Thus, the claim recites a mathematical concept.

Prong 2A – Prong 2: Integrated into a Practical Application?
No. The Claim 2 recites no additional elements explicitly, however, as dependent on Claim 1, inherits the additional element of extra-solution activity and mere data gathering found in Claim 1.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites mathematical concepts MPEP § 2106.04(a)(2). Specifically the following limitations,

adding one or more additional fracture-matrix connections.
In context, of the specification, “adding” the “connections” is not additional data being added, but rather stabilizing the system of equations. [0064] additional fracture-matrix connections are added to keep the system of equations well-posed in all, or nearly all, possible scenarios as explained further below.
MPEP § 2106.04(a)(2)(C) “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical 
In view of the MPEP section cited, the term “adding” is considered mathematical calculation in the broadest reasonable interpretation of the claim in light of the specification.

Thus, the claim recites a mathematical concept.

Prong 2A – Prong 2: Integrated into a Practical Application?
No. Claim 3 recites no additional elements explicitly, however, as dependent on Claim 1, inherits the additional element of extra-solution activity and mere data gathering found in Claim 1.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites mathematical concepts MPEP § 2106.04(a)(2). No additional elements to the abstract idea are recited in Claim 4, however, as dependent on Claim 1, the claim inherits the recited judicial exception of the mathematical concepts.

Thus, the claim recites a mathematical concept.

Prong 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites additional elements of extra-solution activity, specifically:

automatically providing results to a DFM.
As described in the specification, the results are on a structure grid comparable to DFM. The further analysis is done with the data, other than output in a structured grid. No details on how to apply the use of the grid in an application or how these results can be used in a practical application. [0088] “The results show that pEDFM may be scalable and able to handle dense and complex fracture maps with heterogeneous properties in single-, as well as multiphase flow scenarios. Finally, its results on 
MPEP § 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?


defining transmissibilities based, at least in part on, areas of matrix-interfaces hosting fracture cell projections and effective fluid mobilities between corresponding cells.
In the broadest reasonable interpretation of the speciation, “defining” the “projections” and “motilities” is a mathematical calculation because mathematical methods are used in the definition. [0075] “…It is preferable to ensure the continuity of the paths each fracture network. Consider fracture cell f intersecting matrix volume i on an n-dimensional structured grid over a surface area, A.sub.if. Let A.sub.if.perp.xe be its corresponding projections on the path, along each dimension, e=1, . . . , n (highlighted by the diagonal hatching on the left side of FIG. 2). Also, let i.sub.e be the matrix control volumes which reside on the opposite side of the interfaces affected by the fracture cell projections (highlighted by the unhatched areas in FIG. 2). Then, the following transmissibilities are preferably defined:
T if = A if d if .lamda. if , T i e f = A if .perp. x e d i e f .lamda. i e f and Tii e = A ii e - A if .perp. x e .DELTA.x e .lamda. ii e , ( 10 ) ##EQU00009## “
MPEP § 2106.04(a)(2)(C) “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an 
In view of the MPEP section cited, the term “defining” is considered mathematical calculation in the broadest reasonable interpretation of the claim in light of the specification.
Thus, the claim recites a mathematical concept

Prong 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites additional elements of mere data gathering, specifically:

selecting a set of matrix-matrix interfaces such that said matrix-matrix interfaces define a continuous projection path of each fracture network on a matrix domain; and 
In the context of the specification, “selecting” is the “interfaces” is the input to the “defining” discussed in Prong 2A – Prong 1. To highlight this, the same paragraph of the specification is cited, where a selection is made and then the mathematical calculation is determine. [0075] “By then modifying the matrix-matrix and fracture-matrix in the vicinity of fractures, an extension to the EDFM formulation may be made. This enables the development of a general embedded discrete fracture modeling approach (pEDFM), 
MPEP § 2106.05(b)(III) “Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites mathematical concepts MPEP § 2106.04(a)(2). Specifically the following limitations,

    PNG
    media_image2.png
    68
    524
    media_image2.png
    Greyscale

Where e is a dimension where e = 1, … , n; ie are matrix control cells residing on an opposite side of interfaces affected by fracture cell projections; xe are x-axis segments with length Δxe; Tif and Tief are cross-media transmissibilities; Tiie is a matrix-matrix connectivity; dif and dief are average distances between the corresponding cells; Aif is a fracture surface; 
    PNG
    media_image1.png
    13
    43
    media_image1.png
    Greyscale
are projected areas; A.sub.iie are the areas of the matrix interfaces hosting the fracture cell projections and .lamda..sub.if, .lamda..sub.ief, .lamda..sub.iie are effective fluid mobilities between the corresponding cells.

The claim explicitly recites a Mathematical Formula.
MPEP § 2106.04(a)(2)(B) “A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping.”

Thus, the claim recites a mathematical concept

Prong 2A – Prong 2: Integrated into a Practical Application?


The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 8 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites mathematical concepts MPEP § 2106.04(a)(2). Specifically the following limitations,

performing two-point-flux approximation (TPFA) finite volume discretization to obtain a coupled system; 
The claim explicitly recites a “two-point-flux approximation (TPFA)”, a known Mathematical Formula.

applying backward Euler time integration; and 
The claim explicitly recites, “backward Euler time integration”, a known Mathematical Formula.

linearizing said coupled system with a Newton-Raphson scheme.
The claim explicitly recites “Newton-Raphson”, a known  Mathematical Formula.
MPEP § 2106.04(a)(2)(B) “A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping.”

Thus, the claim recites a mathematical concept.

Prong 2A – Prong 2: Integrated into a Practical Application?
No. Claim 8 recites no additional elements explicitly, however, as dependent on Claim 5, inherits the additional element of extra-solution activity and mere data gathering found in Claim 5.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 9 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites mathematical concepts MPEP § 2106.04(a)(2). Specifically the following limitations,

wherein said backward Euler time integration is applied to said coupled system.
Applying the “backward Euler time integration”, discussed in Claim 8, to a “coupled system” is the act of calculating using mathematical methods.
MPEP § 2106.04(a)(2)(C) “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating 
In view of the MPEP section cited, the term “applied” is considered mathematical calculation in the broadest reasonable interpretation of the claim in light of the specification.
Thus, the claim recites a mathematical concept

Prong 2A – Prong 2: Integrated into a Practical Application?
No. Claim 9 recites no additional elements explicitly, however, as dependent on Claim 8 (which depends further from claim 5), inherits the additional element of extra-solution activity and mere data gathering found in Claim 8.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.


Claim 10 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites mathematical concepts MPEP § 2106.04(a)(2). Specifically the following limitations,

wherein said TPFA is based, at least in part, on mass-conservation equations for isothermal Darcy flow in fractured media, without compositional effects.

As supported by the specification, the mass-conservation equations are mathematical calculations. [0065] “The mass-conservation equations for isothermal Darcy flow in fractured media, without compositional effects, can be written as: [ .differential. ( .phi..rho. i s i ) .differential. t - .gradient. ( .rho. i .lamda. i .gradient. p ) ] m = Q m + [ .rho. i q ] mf on .OMEGA. m R n ( 1 ) ##EQU00001##”

Thus, the claim recites a mathematical concept

Prong 2A – Prong 2: Integrated into a Practical Application?
No. Claim 10 recites no additional elements explicitly, however, as dependent on Claim 8 (which depends further from claim 5), inherits the additional element of extra-solution activity and mere data gathering found in Claim 8.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The claim in ineligible.

Claim 11 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites mathematical concepts MPEP § 2106.04(a)(2). Specifically the following limitations,
wherein determining the average distance 
    PNG
    media_image3.png
    25
    35
    media_image3.png
    Greyscale
 includes decomposing matrix cells into triangles.
The decomposition of the matrix cells into triangles by using the average distance is a mathematical calculation.

Prong 2A – Prong 2: Integrated into a Practical Application?
No. Claim 11 recites no additional elements explicitly.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The claim in ineligible.

Claim 12 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. The claim contains the abstract idea of claim 1, from which the claim depends. However, the claim does not provide additional elements to the abstract idea.
Thus, the claim recites a mathematical concept

Prong 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites additional elements of mere data gathering, specifically:

wherein fracture permeability is orders of magnitude below that of the matrix.
Including specific data for analysis in the matrix is furthering the mere data gathering.
MPEP § 2106.05(b)(III) “Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 13 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. The claim contains the abstract idea of claim 1, from which the claim depends. However, the claim does not provide additional elements to the abstract idea.
Thus, the claim recites a mathematical concept

Prong 2A – Prong 2: Integrated into a Practical Application?


wherein the subsurface formations include fractures with heterogeneous properties.
Including specific data for analysis in the matrix is furthering the mere data gathering.
MPEP § 2106.05(b)(III) “Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

ineligible.

Claim 14 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. The claim contains the abstract idea of claim 1, from which the claim depends. However, the claim does not provide additional elements to the abstract idea.
Thus, the claim recites a mathematical concept

Prong 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites additional elements of mere data gathering, specifically:

wherein the subsurface formations include heterogeneous matrix permeability.
Including specific data for analysis in the matrix is furthering the mere data gathering.
MPEP § 2106.05(b)(III) “Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 15 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. The claim contains the abstract idea of claim 5, from which the claim depends. However, the claim does not provide additional elements to the abstract idea.
Thus, the claim recites a mathematical concept

Prong 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites additional elements of mere data gathering, specifically:

wherein the subsurface formations include fractures with heterogeneous properties.
Including specific data for analysis in the matrix is furthering the mere data gathering.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than extra-solution activity. The same analysis applies here in 2B, i.e., extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

The claim in ineligible.

Claim 16 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes. The claim contains the abstract idea of claim 5, from which the claim depends. However, the claim does not provide additional elements to the abstract idea.
mathematical concept

Prong 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites additional elements of mere data gathering, specifically:


wherein the subsurface formations include fractures with heterogeneous properties.
Including specific data for analysis in the matrix is furthering the mere data gathering.
MPEP § 2106.05(b)(III) “Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?


The claim in ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tene et al., “Multiscale projection-based Embedded Discrete Fracture Modeling approach (F-AMS-pEDFM)” (hereinafter ‘Tene-2016’).

Regarding Claim 1: A projection-based embedded discrete fracture model (pEDFM) method for simulation of multiphase flow through subsurface formations comprising: 
Tene-2016 teaches independently defining one or more fracture and matrix grids; (Pg. 3 Figure 1 and figure caption Tene-2016 teaches independent grids which define the matrix and fracture domains, where Figure 1 shows a nearly identical figure to FIG. 1A and FIG. 1B in the specification “…In pEDFM, independent grids are defined separately for the matrix and fracture domains…”)

    PNG
    media_image4.png
    506
    1219
    media_image4.png
    Greyscale

Tene-2016 teaches identifying cross-media communication points; and (Pg. 3 ¶2 Tene-2016 teaches terms cross-media connections, i.e. communication points“…The qmw and qfw terms represent connections to neighbouring wells, the qmf and qfm stand for the cross-media connections…”)

    PNG
    media_image5.png
    419
    713
    media_image5.png
    Greyscale
 Tene-2016 teaches adjusting one or more matrix-matrix and fracture-matrix transmissibilities in a vicinity of a fracture network. (Pg. 4 ¶4 and Figure 2 Tene-2016 teaches the matrix-matrix and fracture-matrix along fracture elements, i.e. network advancing to zero, i.e. adjusting, which further demonstrated in Figure 2 by the fracture on the grid “…Also, the matrix-matrix connectivity Tiie will be eventually zero if the fracture elements (belonging to one or multiple fractures) cross through the entire fine cell. Fig. 2 provides an illustration of the application of pEDFM on an n = 2 dimensional case. Note that, each fracture-matrix intersection introduces 2 additional non-neighbouring connections (between f and neighbouring cells j and k)…”)

Regarding Claim 2: Tene-2016 The pEDFM method of claim 1, further comprising 
Tene-2016 teaches automatically scaling matrix-matrix connections in said vicinity of said fracture network. (Abstract Tene-2016 teaches automatically adjusting the matrix transmissibility field, i.e. matrix-matrix connections within the neighboring fracture network “…This is achieved by automatically adjusting the matrix transmissibility field, in accordance to the conductivity of neighboring fracture networks…”)

Regarding Claim 3: Tene-2016 teaches The pEDFM method of claim 1, further comprising 
Tene-2016 teaches adding one or more additional fracture-matrix connections. (Pg. 4 ¶3 Tene-2016 teaches additional rock-fracture, i.e. fracture-matrix, connections “…This work extends the model by the introduction of additional rock-fracture non-neighbouring connections…”)

Regarding Claim 4: Tene-2016 teaches The pEDFM method of claim 1, further comprising 
Tene-2016 teaches automatically providing results to a DFM. (Pg. 5 ¶3 Tene-2016 teaches the pEDFM naturally reduces, i.e. automatically to a DFM, which is the final result “…the pEDFM formulation, as given in Eq. (8), naturally reduces to the DFM approach…”)

Regarding Claim 5: A projection-based embedded discrete fracture model (pEDFM) method for simulation of multiphase flow through subsurface formations comprising: 
Tene-2016 teaches selecting a set of matrix-matrix interfaces such that said matrix-matrix interfaces (Pg. 5 ¶2 Tene-2016 teaches the matrix-matrix are altered, i.e. selected near fracture networks“…As verified by the experiments presented in this paper, by altering the matrix-matrix transmissibilities near fracture networks (see Eq. (8)), pEDFM can accommodate fractures with a wide-range of conductivity contrasts towards their surrounding porous rock. This includes highly conductive fractures as well as inhibiting or impermeable flow barriers…”)

    PNG
    media_image6.png
    435
    760
    media_image6.png
    Greyscale
Tene-2016 teaches define a continuous projection path of each fracture network on a matrix domain; and (Pg. 4 ¶4 and Figure 2 on pg. 5 Tene-2016 teaches a projection of the fracture intersecting the matrix volume, i.e. domain. Figure 2 helps better demonstrate the continuous path projection, shown by the solid line, and a matrix domain shown by the grid where the matrix-matrix interface is resulting from the different shaded cells  “…Consider fracture cell f intersecting matrix volume i on an n-dimensional structured grid. Let Aif be the area of intersection between i and f, with 
    PNG
    media_image7.png
    35
    82
    media_image7.png
    Greyscale
, its projections along each dimension, e = 1, ... , n…”) 
Tene-2016 teaches defining transmissibilities based, at least in part on, areas of matrix-interfaces hosting fracture cell projections and effective fluid mobilities between corresponding cells. (Continuing Pg. 4 ¶4Tene-2016 teaches transmissibilities of the areas of the interfaces of cell projections and are effective fluid mobilities “…the following transmissibilities are defined … are areas of the interfaces of cell i targeted for projection and … are effective fluid mobilities between respective cells…”)

Regarding Claim 6: Tene-2016 teaches The pEDFM method of claim 5, 
Tene-2016 teaches wherein said transmissibilities are defined as follows: 

    PNG
    media_image2.png
    68
    524
    media_image2.png
    Greyscale

(Pg. 4 ¶4 and EQN 8 Tene-2016 teaches the transmissibilities with an identical equation “…then the following transmissibilities are defined [EQN 8]…”)

    PNG
    media_image8.png
    90
    1203
    media_image8.png
    Greyscale

Tene-2016 teaches Where e is a dimension where e = 1, … , n; (Pg. 4 ¶4 Tene-2016 “projections along each dimension, e = 1, ... , n.”)
Tene-2016 teaches ie are matrix control cells residing on an opposite side of interfaces affected by fracture cell projections; (Pg. 4 ¶4 Tene-2016 “…make the object of stand-alone connections between the neighbouring matrix cells, ie, and the fracture…”)
Tene-2016 teaches xe are x-axis segments with length Δxe; (Selected portion of Figure 2 pg. 5 Tene-2016 teaches the x-axis segment)

    PNG
    media_image9.png
    67
    152
    media_image9.png
    Greyscale

Tene-2016 teaches Tif and Tief are cross-media transmissibilities; (Tene-2016 teaches the interface and mobility, i.e. transmissibility between he media “…where Tif = Iif if = Tfi In addition, A-if is the effective fluid mobility at the interface between the two media…”)
Tene-2016 teaches Tiie is a matrix-matrix connectivity; (Pg. 4 ¶4 Tene-2016 “…the matrix-matrix connectivity Tiie…)
Tene-2016 teaches dif and dief are average distances between the corresponding cells; (Pg. 4 last ¶ Tene-2016 “…dij is the distance between the cell centers…”)
Tene-2016 teaches Aif is a fracture surface; 
    PNG
    media_image10.png
    13
    43
    media_image10.png
    Greyscale
are projected areas; (Pg. 4 ¶4 Tene-2016 “…Let A;J be the area of intersection between i and f, with Aif be, its projections along each dimension, e = l, ... , n. In pEDFM, the interfaces of cell i, nearest to the fracture along each dimension…”)
Tene-2016 teaches 
    PNG
    media_image11.png
    28
    38
    media_image11.png
    Greyscale
are the areas of the matrix interfaces hosting the fracture cell projections and
    PNG
    media_image12.png
    30
    28
    media_image12.png
    Greyscale
,
    PNG
    media_image13.png
    30
    33
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    25
    35
    media_image14.png
    Greyscale
 are effective fluid mobilities between the corresponding cells. (Continuing Pg. 4 ¶4 Tene-2016 uses the same variable representation for the area and the effective fluid mobilites “…where 
    PNG
    media_image15.png
    33
    50
    media_image15.png
    Greyscale
 are the areas of the interfaces of cell i targeted for projection and 
    PNG
    media_image16.png
    44
    279
    media_image16.png
    Greyscale
are effective fluid mobilities between the respective cells…”)

Regarding Claim 12: Tene-2016 teaches The pEDFM method of claim 1, 
Tene-2016 teaches wherein fracture permeability is orders of magnitude below that of the matrix. (Pg. 12 ¶2 Tene-2016 teaches the magnitude is 8 orders below the matrix “…Consider the 2D reservoir from Fig. 7 with heterogeneous (patchy) permeability containing a highly contrasting embedded fracture network (with conductivities up to 8 orders of magnitude above or below the matrix average)…”)

Regarding Claim 13: Tene-2016 teaches The pEDFM method of claim 1, 
Tene-2016 teaches wherein the subsurface formations include fractures with heterogeneous properties. (Pg. 12 ¶3 Tene-2016 teaches heterogeneous fracture networks “…Note that, by increasing the number of coarse nodes (and thus, basis functions) used to represent the pressure in the highly heterogeneous fracture network…”)

Regarding Claim 14: Tene-2016 teaches The pEDFM method of claim 1, 
Tene-2016 teaches wherein the subsurface formations include heterogeneous matrix permeability. (Pg. 12 Figure 7 description Tene-2016 teaches the permeability of the heterogeneous reservoir, i.e. matrix “…Figure 7 Permeability (a) and pressure solution (b) in a 2D heterogeneous reservoir with an embedded fracture network…”)

Regarding Claim 15: Tene-2016 teaches The pEDFM method of claim 5, 
Tene-2016 teaches wherein the subsurface formations include fractures with heterogeneous properties. (Pg. 12 ¶3 Tene-2016 teaches heterogeneous fracture networks “…Note that, by increasing the number of coarse nodes (and thus, basis functions) used to represent the pressure in the highly heterogeneous fracture network…”)

Regarding Claim 16: Tene-2016 teaches The pEDFM method of claim 5, 
Tene-2016 teaches wherein the subsurface formations include fractures with heterogeneous properties. (Pg. 12 ¶3 Tene-2016 teaches heterogeneous fracture networks “…Note that, by increasing the number of coarse nodes (and thus, basis functions) used to represent the pressure in the highly heterogeneous fracture network…”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over
Tene et al., “Multiscale projection-based Embedded Discrete Fracture Modeling approach (F-AMS-pEDFM)” (hereinafter ‘Tene-2016’) in view of
FANG, U.S. Patent Application Publication 2015/0317417 A1.

Regarding Claim 8: Tene-2016 teaches The pEDFM method of claim 5, further comprising: 
Tene-2016 teaches performing two-point-flux approximation (TPFA) finite volume discretization to obtain a coupled system; (Pg. 3 ¶4 Tene-2016 teaches solving the coupled systems of Eqns 1 and 2 by using two-point-flux approximation (TPFA) “…The advection term from Equations (1) and (2) is defined for each (matrix-matrix and fracture-fracture) grid interface, by writing the TPFA (two-point-flux approximation) finite volume discretization of the flux, Fij, between each pair of neighbouring cells, i and j…”)
Tene-2016 teaches linearizing said coupled system (Pg. 4 last ¶ and EQN 9 Tene-2016 teaches linearization of Eqns 1 and 2 after TPFA“…The discretized form of the system of Equations (1) (2), after linearization, then reads…”)

    PNG
    media_image17.png
    150
    1158
    media_image17.png
    Greyscale


Tene-2016 does not appear to explicitly disclose

linearizing said coupled system with a Newton-Raphson scheme.

However, FANG teaches applying backward Euler time integration; and ([0032] FANG teaches the backward Euler time integration “…Still referring to block 402, more specifically, to perform the transient analysis, the time derivate term of the DAEs is discretized using a time integration scheme such as the trapezoidal rule, backward Euler, or backward difference formulas (i.e., Gera's methods). For illustration purposes, discretization using backward Euler is described. In a preferred embodiment, the backward Euler time integration…”)
FANG teaches linearizing said coupled system with a Newton-Raphson scheme. ([0017] FANG teaches the Newton-Raphson method for linearization “…The Newton-Raphson method, also called the "Newton method" or "Newton iteration," is a commonly used linearization method. The Newton-Raphson method begins with an initial guess for the solutions to the NAEs. The NAEs are then linearized around that guess, and the resulting linear system is solved. One common technique used to solve such a linear system in circuit simulators is Lower Upper (LU) factorization. LU factorization is a modified version of Gaussian elimination…”)
Tene-2016 and FANG are analogous art because they are from the same field of endeavor, discrete time modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the performing two- and linearizing said coupled system as disclosed by Tene-2016 by applying backward Euler time integration and linearizing said coupled system with a Newton-Raphson scheme as disclosed by FANG.
One of ordinary skill in the art would have been motivated to make this modification in order to advance the simulation through time and to bring the model to convergence. The discrete time approximation is used for solving nonlinear algebraic equations, such as discrete fracture models, resulting in finite difference equations as discussed by FANG in ¶[0015] “…discretized in time to convert the solution of equations into a problem of solving a sequence of systems of nonlinear algebraic equations (NAEs). In other words, the differential equations are numerically integrated to replace the time derivative operator with a discrete-time approximation and the resulting finite difference equations are solved one time point at a time starting from an initial condition…”. Several methods are used to complete the numerical integrations, with backward Euler being a method which a person of ordinary skill in the art would recognize as discussed by FANG in ¶[0018] “…As mentioned above, numerical integrations with the discrete-time approximation are used to replace the time derivative operators in the DAEs. Several numerical integration methods are frequently used, including but not limited to, the trapezoid rule, backward Euler, and backward difference formulas. Regardless of which method is used, a time step is needed to discretize the time interval [0, T] into distinct time points [0, t1, t2, …, T]. The time points may be equally spaced, which means that there is only one fixed value, or size, for the time step…” After completing backward Euler integration, convergence of the model is necessary. The model is linearized and moves to convergence with a method such as Newton-Raphson, which a person of ordinary skill in the art would be aware as discussed by FANG in ¶[0037] “…In a preferred embodiment, blocks 404, 406, and 408 may result from executing the equation calculation module 202. More particularly, from block 404 to block 408, the Newton-Raphson approach is used to solve the NAEs at the time point tm. Essentially, the approach attempts to converge on the solution v m at the time point tm…”

Regarding Claim 9: Tene-2016 and FANG teach The pEDFM method of claim 8, 
FANG teaches wherein said backward Euler time integration is applied to said coupled system. ([0033] FANG teaches applying iterations to solve the coupled equations “…More specifically, the time step hm k is kept the same for each iteration unless there is an updated value of the step size obtained by solving the N+l coupled equations, which will be described with respect to blocks 416 and 418…”)

Regarding Claim 10: Tene-2016 and FANG teach The pEDFM method of claim 8, 
Tene-2016 teaches wherein said TPFA is based, at least in part, on mass-conservation equations for isothermal Darcy flow in fractured media, without (¶[0065] of the specification shows the equation that are without compositional effects, which are identical to the EQN 1 and EQN 2 of Tene-2016.
Pg. 3 ¶3 EQNS 1 and 2 Tene-2016 teaches Darcy’s law for the mass-conservative equations “…The mass-conservation equations for single-phase flow in fractured media, using Darcy's law, can be written as [EQN 1] for the matrix (superscript m) and [EQN 2]…”)

    PNG
    media_image18.png
    92
    1173
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    86
    1180
    media_image19.png
    Greyscale


Regarding Claim 11: Tene-2016 and FANG teach The pEDFM method of claim 6, 
Tene-2016 wherein determining the average distance 
    PNG
    media_image3.png
    25
    35
    media_image3.png
    Greyscale
 includes (Pg. 4 ¶2 Tene-2016 teaches determining the average distance  “…
    PNG
    media_image3.png
    25
    35
    media_image3.png
    Greyscale
 is the average distance between the rock control volume and the fracture…”)

Tene-2016 does not appear to explicitly disclose
decomposing matrix cells into triangles.

However, FANG teaches decomposing matrix cells into triangles. ([0017] FANG teaches using upper and low triangles in the matrix factorization “…The linear equations of the linear system are presented as a circuit matrix, i.e., a modified nodal analysis (MNA) circuit matrix which is typically a Jacobian matrix, and the matrix is factorized into a product of lower- and upper-triangular matrices. Subsequently, forward and backward substitutions are performed to obtain the solution. Once the solution is obtained, the NAEs are then re-linearized around the solution and the procedure repeats until the process converges…”)
Tene-2016 and FANG are analogous art because they are from the same field of endeavor, discrete time modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wherein determining the average distance 
    PNG
    media_image3.png
    25
    35
    media_image3.png
    Greyscale
 as disclosed by Tene-2016 by decomposing matrix cells into triangles as disclosed by FANG.
One of ordinary skill in the art would have been motivated to make this modification in order to advance the simulation through time and to bring the model to convergence. The discrete time approximation is used for solving nonlinear algebraic equations, such as discrete fracture models, resulting in finite difference equations as discussed by FANG in ¶[0015] “…discretized in time to convert the solution of equations into a problem of solving a sequence of systems of nonlinear algebraic equations (NAEs). In other words, the differential equations are numerically integrated to replace the time derivative operator with a discrete-time approximation and the resulting finite difference equations are solved one time point at a time starting from an initial condition…”. Several methods are used to complete the numerical integrations, with backward Euler being a method which a person of ordinary skill in the art would recognize as discussed by FANG in ¶[0018] “…As mentioned above, numerical integrations with the discrete-time approximation are used to replace the time derivative operators in the DAEs. Several numerical integration methods are frequently used, including but not limited to, the trapezoid rule, backward Euler, and backward difference formulas. Regardless of which method is used, a time step is needed to discretize the time interval [0, T] into distinct time points [0, t1, t2, …, T]. The time points may be equally spaced, which means that there is only one fixed value, or size, for the time step…” After completing backward Euler integration, convergence of the model is necessary. The model is linearized and moves to convergence with a method such as Newton-Raphson, which a person of ordinary skill in the art would be aware as discussed by FANG in ¶[0037] “…In a preferred embodiment, blocks 404, 406, and 408 may result from executing the equation calculation module 202. More particularly, from block 404 to block 408, the Newton-Raphson approach is used to solve the NAEs at the time point tm. Essentially, the approach attempts to converge on the solution v m at the time point tm…”


Conclusion
Claims 1-6 and 8-16 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Liniger, United States Patent 5,629,845 contains further teachings of the backward euler integration method as a well-known method in the field.
Yang et al., U.S. Patent Application Publication 2013/0231907 A1 contains additional elements regarding TFPA and models with flexible grids.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146                                                                                                                                                                                                        
/BRIAN S COOK/Primary Examiner, Art Unit 2146